Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is made by and between Bare
Escentuals Beauty, Inc. (“Company”) and Michael Dadario (“Employee”). “Company”
shall also include all subsidiary, parent or related corporations of Bare
Escentuals, Inc.

WHEREAS, Employee was an at-will employee of Company; and

WHEREAS, Employee tendered his resignation from Company, which Company accepted,
pursuant to the terms of this Agreement;

NOW THEREFORE, in consideration of the promises made herein, Company and
Employee (collectively referred to as the “Parties”) hereby agree as follows:

1. Resignation. Employee tendered, and Company accepted, Employee’s resignation,
effective as of July 14, 2009, which was Employee’s last date of employment with
Company (the “Separation Date”).

2. Waiver of Signing Bonus Repayment. Company agrees to waive its right to full
repayment of Employee’s hiring bonus of $120,000, to which Company is entitled
under its employment agreement with Employee dated May 18, 2008 (the “Employment
Agreement”). Employee agrees Company’s waiver of repayment of the hiring bonus
is in full and fair consideration for the general release provided in this
Agreement, and represents full settlement of all claims that Employee has made
or could have made against Company.

3. No Severance. Employee acknowledges and agrees that he is not entitled to
receive any severance pursuant to the Employment Agreement or otherwise.

4. Restricted Stock; Stock Option. Employee acknowledges that he currently holds
37,500 shares of Company’s Common Stock (the “Stock”) pursuant to a Restricted
Stock Award Grant Notice, a Restricted Stock Award Agreement (the “Stock
Agreement”), and Company’s 2006 Equity Incentive Award Plan (the “Plan”).
Employee acknowledges further that all shares of the Stock remain subject to
Company’s Repurchase Option, as provided in the Stock Agreement. Company hereby
provides notice to Employee of its exercise of the Repurchase Option as to all
shares of the Stock, pursuant to the terms of the Stock Agreement.

Employee acknowledges further that he holds an option to purchase 80,000 shares
of Company’s Common Stock (the “Option”), pursuant to a Stock Option Grant
Notice, a Stock Option Agreement and the Plan. Employee acknowledges and agrees
that no shares of the Option will have vested as of the Separation Date, and
accordingly the Option will terminate in full on such date.

5. Statement Regarding Resignation. Employee acknowledges that Company is
obligated to report his resignation in a Form 8-K filed with the United States
Securities and Exchange Commission (the “8-K”), within four business days after
the Separation Date. Employee agrees that the 8-K may contain a statement
substantially as follows (the “8-K Statement”):

Bare Escentuals has accepted the resignation of Michael Dadario, President
Retail effective July 14, 2009. Mr. Dadario submitted his resignation and
confirmed that despite briefly attending the State University of New York,
Brockport, he did not receive a degree from the State University of New York,
Brockport as he had previously represented. Leslie Blodgett said, “After
consulting with our Board of Directors, the Company accepted Mr. Dadario’s
resignation. The Board and I wish to acknowledge Mr. Dadario’s leadership of our
Retail Division during some challenging economic times and his efforts in
positioning Bare Escentuals for growth.”

 

1



--------------------------------------------------------------------------------

Ms. Blodgett concluded, “While Michael will be missed, we are very fortunate to
have a strong retail team in place that is focused on the daily operations and
performance within each of our Retail channels.”

6. Nondisparagement; Liquidated Damages. Employee agrees that neither Employee
nor anyone acting by, through, under or in concert with Employee shall disparage
or otherwise communicate negative statements or opinions about Company, its
Board members, officers, employees or business. Company (by its officers and
directors) shall not disparage or otherwise communicate negative statements or
opinions about Employee; provided, however, that neither Company’s 8-K filing,
nor communication to any other person, of the 8-K Statement shall constitute a
violation of this Section 6. Employee and Company agree that it would be
impracticable and extremely difficult to ascertain the amount of actual damages
caused by either party’s breach of the party’s obligations under this Section 6.
Therefore, each party agrees that in the event of any such breach, the breaching
party shall pay the other party as the sole and exclusive measure of monetary
damages for such breach the amount of $65,000.

7. Reimbursement of Expenses. Employee shall be reimbursed for any outstanding
expenses according to Company’s ordinary expense reimbursement policies.
Employee must turn in any outstanding expenses not later than ten (10) business
days after the Effective Date. Any reimbursement of undisputed expenses that are
not reasonably subject to calculation as of Effective Date will be paid by check
sent directly to Employee’s home.

8. Confidential Information. Employee acknowledges and agrees that Employee
shall continue to maintain the confidentiality of all Confidential Information
of Company. “Confidential Information” includes: all information, regardless of
its form, that: (a) was developed by or for Company; (b) relates to Company’s
business; and (c) is not generally known to the public.

It is impossible to provide a comprehensive list of all information that may
constitute Confidential Information. However, by way of example, the definition
includes, but is not limited to, information relating to Company’s: products;
trade secrets; research and development; production and manufacture methods,
strategies and plans; marketing information, strategies and plans; merchandising
information, strategies and plans; pricing information, strategies and plans;
sales practices; employment and recruiting strategies and processes;
compensation information; employee and potential employee information; customer
and potential customer information; supplier and potential supplier information,
revenues and expenses; investor information; technology and operations; and the
identities and roles of key employees of Company. The definition of
“Confidential Information” shall include both “know-how” (i.e., information
about what works well) and “negative know-how” (i.e., information about what
does not work well).

Employee shall return all Company property and Confidential Information in
Employee’s possession on or before the Effective Date. Employee hereby expressly
confirms Employee’s continuing obligations to Company pursuant to any and all
agreements regarding Confidential Information entered into by Employee and
attached hereto as Exhibit A. Employee represents and warrants that Employee
always has complied, and despite Employee’s departure from Company, will
continue to comply, with all of the obligations described in this Section 8. As
part of Employee’s obligations under this Section 8, Employee represents and
warrants that Employee will deliver to Company on or before the Effective Date,
all (whether electronic, hard copy or otherwise) originals, copies and summaries
of correspondence (including but not limited to letters, memos, email messages,
instant messages or tweets), drawings, manuals, memos, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning Company’s customers, business plans, marketing strategies, products,
processes, technology, operations or business of any kind and/or which contain
Confidential Information or trade secrets which are in the possession or control
of Employee or Employee’s agents or representatives.

 

2



--------------------------------------------------------------------------------

Employee shall return to Company any and all Company-issued computers and
computer equipment and peripherals (collectively, “Computer Equipment”) at the
time and in the manner directed by Company. Employee shall not copy, alter or
delete any documents or data stored on any Computer Equipment, or any other
Company-owned or operated systems or equipment (collectively, “Company
Systems”), except as expressly directed or permitted by Company in writing.

In the event that Employee is ever compelled under force of law to disclose any
Confidential Information, Employee will: (1) immediately notify Company’s legal
counsel of such request and provide Company’s legal counsel with all material
information pertaining to such request; (2) actually refrain from disclosing the
Confidential Information pending Company’s legal counsel’s review and action on
the request; and (3) take all steps reasonably necessary to prevent the
compelled disclosure of Confidential Information until such time as Company has
asserted objections to the disclosure of the Confidential Information in a court
of law.

9. General Release of Claims by Employee. Employee, on behalf of Employee and
Employee’s executors, heirs, administrators, representatives and assigns, hereby
releases and forever discharges Company and all predecessors, successors and
affiliates and their respective parent corporations, affiliates, related, and/or
subsidiary entities, and all of their past and present investors, directors,
shareholders, officers, general or limited partners, employees, attorneys,
agents and representatives, and employee benefit plans in which Employee is or
has been a participant by virtue of Employee’s employment with Company, from any
and all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees,
expenses and costs), whether in law or equity, known or unknown, asserted or
unasserted, suspected or unsuspected (collectively, “Claims”), which Employee
has or may have had against such individuals or entities based on any events or
circumstances arising or occurring on or prior to the date Employee signs this
Agreement, arising directly or indirectly out of, relating to, or in any other
way involving in any manner whatsoever Employee’s employment by Company or the
separation thereof, and any and all Claims arising under federal, state, or
local laws relating to employment, including without limitation Claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or other liability in tort, Claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the California Family
Rights Act, the California Fair Employment and Housing Act, the California Labor
Code and similar federal, state or local statutes, ordinances, and regulations.

This release does not extend to claims that are non-waivable under the law,
including but not limited to claims to enforce Employee’s rights to
indemnification under any applicable law or contract. Employee specifically
acknowledges and agrees that Employee has been paid all wages owed as of the
date Employee signs this Agreement, and that Employee has no claims for unpaid
wages against Company.

This release does not extend to any claims based upon or relating to either
Party’s breach of this Agreement.

To the extent permitted by law, Employee agrees that if a Claim is prosecuted in
Employee’s name before any court or administrative agency, that Employee waives
and agrees not to take any award of money or other damages from such suit.
Employee also agrees that if a claim is prosecuted in Employee’s name that
Employee will immediately request in writing that the claim on Employee’s behalf
be withdrawn or dismissed.

 

3



--------------------------------------------------------------------------------

Employee specifically acknowledges and agrees that Employee is waiving on behalf
of Employee and Employee’s attorneys’ all claims for attorneys fees and expenses
and court costs, except as provided in Section 18 below.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

10. Acknowledgment. Employee acknowledges that Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”). Employee acknowledges further that (a) Employee has been
advised to seek an attorney regarding the effect of this Agreement prior to
signing it; (b) Employee has twenty-one (21) days from the date this offer is
received to consider this Agreement before signing it (although Employee may
choose voluntarily to sign it sooner); (c) the ADEA Waiver does not apply to any
rights or claims that arise after the date Employee signs this Agreement;
(d) Employee understands that Employee has seven (7) days following the date
Employee signs this Agreement to revoke Employee’s acceptance of it; and
(e) this Agreement will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
Employee signs this Agreement (the “Effective Date”).

11. Employee’s Representations and Warranties. Employee represents and warrants
that: (a) during the course of Employee’s employment, Employee did not sustain
any on-the-job or work-related injuries or illnesses for which Employee might be
entitled to compensation pursuant to California’s Workers Compensation law; and
(b) Employee has not initiated any adversarial proceedings of any kind against
Company or against any other person or entity released herein, and will not
initiate any such proceeding in the future, except as specifically allowed by
this Agreement.

12. No Representations. Neither Party has relied upon any representations or
statements made by the other Party hereto which are not specifically set forth
in this Agreement.

13. No Admission. Nothing contained in this Agreement shall constitute, be
construed as, or be deemed to be an admission of fault, liability or wrongdoing
on either Party’s part. Employee expressly denies any fault, liability or
wrongdoing on behalf of Company.

14. Entire Agreement. This Agreement, and the other agreements referenced
herein, represent the entire Agreement and understanding between Company and
Employee concerning Employee’s separation from Company, and (except as provided
herein) supersede and replace any and all prior agreements and understandings
concerning Employee’s relationship with Company, whether written or verbal,
including but not limited to the Employment Agreement. To accept the Agreement,
Employee must date and sign this Agreement and return it to: Human Resources,
Attention Debbie Fletcher. (An extra copy for Employee’s files is enclosed.)

15. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

4



--------------------------------------------------------------------------------

16. No Oral Modification. This Agreement may only be amended by a writing signed
by Employee and either the Chief Executive Officer, Vice President of Human
Resources or General Counsel of Company.

17. Severability. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision shall be severed and the remainder
of the Agreement will remain in full force and effect.

18. Dispute Resolution. The Parties agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement shall be resolved, to
the fullest extent permitted by law, by final, binding and confidential
arbitration in San Francisco, California conducted by JAMS, Inc. (“JAMS”) or its
successor, under the laws of the State of California and JAMS’ then applicable
rules and procedures, and before a single arbitrator mutually selected by the
Parties. The Parties acknowledge that by agreeing to this arbitration procedure,
they are waiving the right to resolve any such dispute through a trial by jury
or judge or administrative proceeding. The Parties will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator shall
be authorized to award all relief that the Parties would be entitled to seek in
a court of law. The arbitrator shall have the authority to determine which Party
in any such arbitration is the prevailing party, and to award the prevailing
party its reasonable attorneys’ fees, costs and expenses incurred in connection
with the arbitration.

19. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto. The Parties acknowledge that: (a) they have read this Agreement;
(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice, or that they have
voluntarily declined to seek such counsel; (c) they understand the terms and
consequences of this Agreement and of the releases it contains; and (d) they are
fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

MICHAEL DADARIO      BARE ESCENTUALS BEAUTY, INC. Signature:  

/s/    Michael Dadario

     By:  

/s/    Debbie Fletcher

         Debbie Fletcher          Vice President of Human Resources Dated:
7/20/09      Dated: 7/20/09

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Agreements Signed by Employee

 

6



--------------------------------------------------------------------------------

EMPLOYEE INTELLECTUAL PROPERTY AND CONFIDENTIALITY AGREEMENT

THIS AGREEMENT is made effective as of the 29th day of October, 2008 (the
“Effective Date”) by and between Bare Escentuals Beauty, Inc. (“Company”) and
Michael Dadario (“Employee”). “Company” shall also include all subsidiary,
parent or related corporations of Bare Escentuals Beauty, Inc.

Employee understands and agrees that, as part of Employee’s employment with
Company, Employee will have access to certain Confidential Information (as
defined below). Employee understands and agrees that Employee’s employment with
Company creates a relationship of confidence and trust between Employee and
Company with respect to all Confidential Information.

Employee understands that Company takes its intellectual property rights
seriously and therefore, as a condition of employment or continued employment
(as the case may be), Employee agrees to all of the terms and conditions in this
Agreement. Employee acknowledges and agrees that Employee’s at-will employment
and compensation for at-will employment is sufficient consideration for the
enforcement of this Agreement. Employee understands that this Agreement contains
binding obligations. Employee acknowledges and agrees that Employee has had an
opportunity to ask questions about this Agreement, and has read and understood
this Agreement in its entirety before signing.

In light of the foregoing, Employee agrees to all of the following:

A. CONFIDENTIALITY

1. Confidential Information. For purposes of this Agreement, “Confidential
Information” (or “CI”) will be defined as all information, regardless of its
form, that: (a) was developed by or for Company; (b) relates to Company’s
business; (c) that is not generally known to the public; and (d) that is of a
private nature and/or affords Company an advantage over its competitors. In
addition to the foregoing, the terms “Confidential Information” (and “CI”) will
also include all “Third Party Information” (as defined below).

It is impossible to provide a comprehensive list of all information that may
constitute CI. However, by way of example, the definition of CI includes, but is
not limited to, information relating to Company’s: products; trade secrets;
research and development; production and manufacturing methods, strategies and
plans; marketing information, strategies and plans; merchandising information,
strategies and plans; pricing information, strategies and plans; sales
practices; employment and recruiting strategies and processes; compensation
information; employee and potential employee information; customer and potential
customer information; supplier and potential supplier information, revenues and
expenses; investor information; and the identities and roles of key employees of
Company. The definition of “CI” shall include both “know-how” (i.e., information
about what works well) and “negative know-how” (i.e., information about what
does not work well). If Employee is unsure if certain information falls within
the definition of CI, Employee must err on the side of caution and treat such
information as CI unless Employee seeks and obtains written confirmation from
Company’s General Counsel that such information is not CI.

All CI, and all tangible materials containing CI are and shall remain the sole
property of Company. Under no circumstances will Employee acquire any ownership
interest in, or right to use, any CI or any of Company’s trademarks, inventions,
copyrights or patents.

2. Limitations. The term “CI” does not include any information that Employee can
demonstrate by competent written proof was acquired by means entirely unrelated
to Employee’s employment with Company.

 

7



--------------------------------------------------------------------------------

3. Nondisclosure. Except as may be required in the ordinary course of Employee’s
job responsibilities performed on Company’s behalf, Employee will, during and
after employment with Company, maintain all CI in trust and confidence. Employee
will not, directly or indirectly, disclose CI to any third party unless either
(a) the Employee obtains the prior written consent of Company’s General Counsel
or (b) Company has entered into a confidentiality agreement with the third party
and such confidentiality agreement is in effect at the time of Employee’s
disclosure of CI to the third party. Employee will refrain from all conduct that
could reasonably or foreseeably be expected to compromise the confidentiality or
value of CI.

4. Permissible/Impermissible Uses. Employee will use CI only in the discharge of
Employee’s ordinary job responsibilities and in furtherance of Company’s
legitimate business interests. Employee will not, directly or indirectly, use CI
for any other purpose. Employee will not assist or encourage any other person or
entity from using CI for any purpose other than the furtherance of Company’s
legitimate business interests.

Employee will not reproduce or copy CI in any form except as is necessary to
discharge Employee’s ordinary job responsibilities and in furtherance of
Company’s legitimate business interests.

Employee will not use CI for any purpose or in any manner which would constitute
a violation of any laws or regulations, including without limitation the export
control laws of the United States.

5. Compelled Disclosures. Notwithstanding any other provision of this Agreement,
disclosure of CI will be permitted if such disclosure is compelled by force of
law, provided however, that Employee shall first: (a) give Company sufficient
notice of any request for CI to permit Company to seek a protective order
requiring that the CI not be disclosed or be used only for specific purposes;
and (b) make a reasonable effort to obtain a protective order requiring that the
CI so disclosed be used only for the purposes for which disclosure of this
information was required.

6. Return of CI and Company Materials. Upon request by Company, or automatically
in the event that Employee resigns or is terminated from Company for any reason,
Employee will immediately return to Company, without retaining any copies, all
property, documents and electronic records containing any CI. Upon occurrence of
Employee’s resignation or termination for any reason, and in the event any CI is
stored on or located in any computer, computer hard drive, or other electronic
media storage device (collectively “Electronic Storage Device”) not owned by
Company, Employee will permanently and completely erase and destroy all files
and other repositories of CI stored on any Electronic Storage Device.

7. Third Party Information. Employee recognizes that Company has received, and
in the future may receive, confidential, proprietary and/or sensitive
information from third parties (collectively, “Third Party Information”).
Employee acknowledges and agrees that such information may have been provided
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Therefore, Employee
further acknowledges and agrees: (a) to hold all Third Party Information in the
strictest of confidence; (b) not to use or disclose Third Party Information to
any person, firm or entity except as is necessary in carrying out Employee’s
ordinary job responsibilities for Company consistent with any agreements Company
may have with the provider of the Third Party Information; and (c) to treat
Third Party Information as CI subject to all the restrictions described above.

8. Loss/Destruction. In the event of the loss or destruction of any CI during
employment, Employee shall immediately: (a) notify Company of such loss or
destruction; and (b) provide Company with a written affidavit incorporating a
detailed list of the items that were destroyed or lost, and a statement of the
facts surrounding such loss or destruction.

 

8



--------------------------------------------------------------------------------

B. DUTY OF LOYALTY, HONESTY AND DISCLOSURE

9. Conflicting Activities. Employee understands and agrees that, during the
course of employment with Company, Employee owes a duty of loyalty to Company.
Therefore, while employed with Company, Employee will not, without prior written
approval from Company’s Vice President of Human Resources or General Counsel,
directly or indirectly: (a) divert from Company any business opportunities;
(b) interfere with Company’s relationship with any past, existing or prospective
employee, supplier, contractor, or customer; (b) own, work for, or derive a
material financial interest from any business that competes, directly or
indirectly with Company; (c) violate any of the terms or conditions contained in
Company’s Code of Business Conduct and Ethics; (d) attempt to do any of the
foregoing; or (e) encourage or assist any other person or entity to do any of
the foregoing.

10. Required Disclosures. Employee understands and agrees that, during the
course of employment with Company, Employee owes duties to: (a) be honest with
Company; and (b) to disclose to Company all information that could have a
material impact on Company’s business or operations. Further, Employee is
required to immediately disclose to Company’s General Counsel any conduct that
Employee believes to constitute a violation of this Agreement by any employee,
or a misuse of CI by any person or entity.

11. Inconsistent Obligations. Company does not want Employee to breach any
agreement with or obligations owed to Employee’s prior employers or any other
person or entity. Employee must not use on Company’s behalf, or in conjunction
with work performed on Company’s behalf, any information constituting the
confidential or proprietary information of a prior employer. If Employee is
unsure if certain information falls within the restrictions defined in this
Paragraph 11, Employee must err on the side of caution and refrain from using or
disclosing such information without obtaining written authorization from
Company’s Vice President of Human Resources or General Counsel.

Employee acknowledges and hereby affirms that either: (a) Employee is not
subject to any obligations to any other employer, person or entity that would
restrict or limit Employee’s ability to work for Company (an “Inconsistent
Obligation”); or (b) Employee has complied with both of the following:

 

  •  

Employee has, prior to the date of execution of this Agreement, disclosed all
Inconsistent Obligations to Company in writing via a copy of the document
attached hereto as Attachment A completed and signed by Employee; and

 

  •  

Employee has, prior to the date of execution of this Agreement, received a copy
of Attachment A signed by Employee and either Company’s Vice President of Human
Resources or General Counsel.

Employee hereby agrees to indemnify Company for all damages and costs (including
attorneys’ fees) incurred by or imposed on Company as a result of any
misrepresentation or material omission by Employee in association with the
disclosures required by this Paragraph 11 and/or Attachment A.

C. IMPERMISSIBLE SOLICITATION.

12. Employee Solicitation. Employee acknowledges that Company has devoted
substantial time, effort and resources to identifying, recruiting, training and
developing a staff of employees with unique skills. Therefore, during Employee’s
employment, and for a period of one year after termination of employment for any
reason, Employee will not directly or indirectly: (a) solicit, recruit,
encourage, induce or attempt to cause any employee to leave his or her
employment with Company; or (b) attempt to do any of the foregoing.

 

9



--------------------------------------------------------------------------------

13. Customer Solicitation. Employee acknowledges that Company has devoted
substantial time, effort and resources to identifying, soliciting, developing
relationships with, and marketing to, a unique portfolio of customers and
potential customers. Therefore, during Employee’s employment, and for a period
of one year after termination of employment for any reason, Employee will not
directly or indirectly: (a) cause any customer to alter its relationship with
Company in a manner that may be contrary to Company’s business interests;
(b) cause any potential customer to refrain from doing business with Company, or
limit its business with Company; (c) divert any business or business
opportunities from Company; or (d) attempt to do any of the foregoing.

14. Supplier Solicitation. Employee acknowledges that Company has devoted
substantial time, effort and resources to identifying, soliciting, and
developing relationships with suppliers and potential suppliers. Therefore,
during Employee’s employment, and for a period of one year after termination of
employment for any reason, Employee will not directly or indirectly: (a) cause
any supplier to alter its relationship with Company in a manner that may be
contrary to Company’s business interests; (b) cause any potential supplier to
refrain from doing business with Company, or limit its business with Company;
(c) divert any business or business opportunities from Company; or (d) attempt
to do any of the foregoing.

D. MISCELLANEOUS PROVISIONS

15. Notification of New Employer. At Company’s request, or on a mandatory basis
if at the time of Employee’s resignation or termination for any reason
Employee’s position is considered by Company as a director-level or above
position, Employee will notify Company of the identity of Employee’s new
employer, if any. Employee understands and agrees that if Employee resigns or is
terminated for any reason Company may notify Employee’s new employer about
Employee’s rights and obligations under this Agreement.

16. Representations. Employee agrees to execute any proper oath or verify any
proper document required to carry out or evidence compliance with the terms of
this Agreement.

17. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, excluding its conflicts of laws
principles. Employee hereby expressly consents to the personal jurisdiction of
the state and federal courts located in California for any lawsuit arising from
or relating to this Agreement.

18. Entire Agreement. This Agreement (and any fully executed copy of Attachment
A) contains the final, complete and exclusive agreement of the parties relative
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to its subject matter. This Agreement may
not be changed, modified, amended or supplemented except by a written
instruments signed by Company’s Vice President of Human Resources or General
Counsel.

19. Severability. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision shall be severed and the remainder
of this Agreement will continue in full force and effect.

20. Equitable Remedies. Employee acknowledges that the violation of this
Agreement would result in irreparable and severe injury to Company, such that no
remedy at law will afford Company adequate relief. Accordingly, Company shall be
entitled to temporary, preliminary and/or permanent injunctive and other
equitable relief (including specific performance) in order to prevent Employee
from any violation or threatened violation of this Agreement, without the
necessity of proving actual damages or posting a bond or other security.
Employee agrees that in any legal proceeding commenced for equitable relief, the
losing party shall pay the prevailing party’s actual

 

10



--------------------------------------------------------------------------------

attorneys’ fees and expenses incurred in the preparation for, conduct of or
appeal or enforcement of judgment from the proceeding. The phrase “prevailing
party” shall mean the party who is determined in the proceeding to have
prevailed or who prevails by dismissal, default or otherwise. Irrespective of
the foregoing, nothing in this Agreement is intended to limit Company’s or
Employee’s right to pursue any other remedy available pursuant to applicable
law.

21. Notices. Any notices required or permitted hereunder shall be given to
Company at the address specified below and in the case of Employee at the
current address contained in Company records at the time the notice is given, or
at such other address as the party shall specify in writing. Such notice shall
be deemed given upon personal delivery, or sent by certified or registered mail,
postage prepaid, three (3) days after the date of mailing.

22. Indemnification. Employee agrees to indemnify Company for any loss or damage
suffered as a result of any breach by the Employee of the terms of this
Agreement, including any reasonable attorneys’ fees and costs incurred by
Company in the collection of such indemnity or as a result of a successful
action for breach of any provision of this Agreement.

23. Waiver. Company’s waiver of a breach of any provision of this Agreement by
Employee does not waive any subsequent breach by Employee, nor does Company’s
failure to take action against any other employee for similar breaches operate
as a waiver by Company of Employee’s breach.

24. Duration of Obligations. This Agreement shall become effective immediately.
Employee acknowledges and agrees that some of the obligations in this Agreement,
as described above, apply both during employment and after termination of
employment with Company. Employee acknowledges that the scope and duration of
this Agreement is reasonable and narrowly tailored to protect Company’s
legitimate interests.

25. No Employment Contract. Nothing in this Agreement shall be construed to
create a contract of employment, either express or implied-in-fact, for any
fixed term or requiring cause for termination. At all times, Employee’s
employment with Company shall remain “at-will.”

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

EMPLOYEE      BARE ESCENTUALS BEAUTY, INC. Signature:  

/s/    Michael Dadario

     Signature:  

/s/    Deanna Chechile

Print Name:  

Michael Dadario

     Print Name:  

Deanna Chechile

Dated: 10/29/08      Title:  

VP General Counsel

       Address:  

71 Stevenson Street, 22nd Floor

San Francisco, CA 94105

       Dated: 12/15/08

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

MANDATORY EMPLOYEE/APPLICANT DISCLOSURES

Company does not want you to violate any obligations you may owe to any third
parties. Furthermore, Company prohibits you, as an applicant or employee, from
disclosing to Company any trade secrets or other non-public confidential or
proprietary information (collectively, “Third Party Information”) that belongs
to or were obtained from any third party, including any prior employers.
Therefore, as a condition of your employment, no later than your first date of
employment with the Company or a later date agreed to by Company, you must
complete this agreement, sign it and return it to Company’s Human Resources
Department. Failure to do so will prohibit you from obtaining employment or
continuing in employment with Company (as the case may be) and any pending offer
of employment may be revoked by Company in its sole discretion.

The intent of this agreement is to ensure that you have fully disclosed any
contractual or other obligations you may owe to any third parties that may
either: (a) prohibit you from working for Company; (b) in any way limit your
ability to work for Company; (c) in any way limit the manner in which you may
work for Company; or (d) relate to a third party’s intellectual property rights.
If you are unsure whether you are subject to any of the types of obligations or
restrictions described above, you must err on the side of caution and notify
Company’s Human Resources Department of any possible restrictions or questions
you may have.

Before signing this agreement, please check any box below that applies to you.
If you have any questions about this document, you must consult with Company’s
Human Resources Department before signing.

 

•        I am currently subject to some manner of restriction on my ability to,
or the manner in which I may work for, Company (e.g., confidentiality
obligations; obligations relating to restrictions on competition, solicitation
of customers/employees/suppliers; etc.).

   x  Yes        ¨  No

•        I was solicited for employment with Company by a person who used to
work with one or more of my current or prior employers.

   ¨  Yes        x  No

•        I have in my possession, custody or control documents or other property
belonging to one or more of my current or prior employers.

   ¨  Yes        x  No

•        I am confident that I am able to work for Company without:
(a) violating any obligations to any other person or entity; and (b) using or
relying on trade secrets or confidential or proprietary business information
belonging to any of my prior employers or my current employer if at the time of
signing this agreement I am employed by an employer other than Company.

   x  Yes        ¨  No

By signing this agreement, you acknowledge that you have read and understood the
document in its entirety, have answered all questions honestly and completely,
and agree to indemnify Company for all costs and fees it may incur as a result
of any misrepresentations. By signing this agreement, you further acknowledge
that this agreement does not constitute a contract of employment and does not
alter your status as an at-will employee if you are already an employee.

 

/s/    Michael Dadario

Signature

Michael Dadario

Print Name Date: 10/29/08

 

12